DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Amendment
Support for the amendments to claim 1 can be found in Applicant’s specification in [0058] and [0070].
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 8, and 10 have been considered but are moot due to the amendment to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second plate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “second plate”  is not found in any other section of the claims. Since Claim 2 recites a “second case”, the Examiner is interpreting the “second plate” to be the “second case”.
	
Claim Rejections - 35 USC § 103
Claims 1,  8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180287227 A1) in view of SAE International (The CMT Process - News and Its Advantages in Industry, hereinafter referred to as “SAE”) further in view of mech4study (Friction Stir Welding (FSW) : Principle, Working, Application, Advantages and Disadvantages, hereinafter referred to as “Mech”).
Regarding claim 1, Jeong discloses a battery module (battery pack 100) comprising: a cell assembly in which a plurality of battery cells are stacked (battery cell stack 115 may include a plurality of battery cell assemblies which is a plurality of multiple battery cells stacked in a horizontal or vertical direction, Fig. 1, P59-62); and a lower plate (thermal management system 200 in Figs. 4-5), having a cooling passage and disposed below the cell assembly (coolant passage 220 in Figs. 4-5). 
Jeong discloses wherein the lower plate includes: an inner plate (upper plate 210 in Figs. 4 and 7) disposed below the cell assembly; an outer plate (lower plate 230 in Figs. 4-5), disposed outside of the inner plate and bonded to the inner plate (“the upper plate 210 may be bonded to the lower plate 230” P93, P82, 92); a first joining portion (bonding portion 232 in Figs. 14 and 16) disposed along an edge of the outer plate to bond the outer plate to the inner plate (bonding portion 232 is coupled to bonding region 212 of upper plate 210, P98); and a second joining portion (bonding portion 232 in Figs. 3 and 5) disposed inside the outer plate to bond the outer plate to the inner plate (bonding portion 232 is coupled to bonding region 212 of upper plate 210, P98).
Jeong discloses wherein the second joining portion changes the direction of the cooling passage (as shown in Fig. 5, bonding portion 232 is next to coolant passage 220. Any coolant that would hit the edge of bonding portion 232 would change direction to continue down the path provided rather than veering off into the direction of bonding portion 232, P92 99, 105, 121) such that the second joining portion is only disposed inside the first joining portion (the first joining portion is found in section C of Fig. 3 whereas the second joining portion is found in section B of Fig. 3, section B is disposed on the inside the lower plate whereas section C is disposed on the outside).
However, Jeong does not disclose wherein the first joining portion is provided by cold metal transfer (CMT) welding and the second joining portion is provided by friction stir welding (FSW), and wherein the first joining portion further comprises a joining member disposed along an edge of the outer plate to join the outer plate to the inner plated and formed by cold metal transfer (CMT) welding. 
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Jeong and SAE are analogous art due to their disclosed contents being directed to the processes of bonding structural pieces together (Jeong P98, SAE page 1).
SAE teaches the cold metal transfer process (CMT) was introduced into industry more than 4 years ago, and was developed to reduce heat transfer to the substrate during the welding of metals (page 1). SAE teaches the CMT process has a lower heat input than the conventional gas metal arc welding process (GMAW) and that by reducing heat input, the CMT process improves weld quality by reducing distortion and spatter (page 1). SAE further teaches that improved weld quality reduces post-production rework, leading to an increase in manufacturing and efficiency (page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to form the first joining portion disposed along an edge of the outer plate to join the outer plate to the inner plate by CMT welding, given that SAE teaches CMT improves welding quality, thereby reducing post-production rework which leads to an increase in manufacturing and efficiency. 
However, modified Jeong still does not meet the limitation wherein the second joining portion is provided by friction stir welding (FSW)
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Jeong and Mech are analogous art due to their disclosed contents being directed to the processes of bonding structural pieces together (Jeong P98, Mech page 1).
Mech teaches friction stir welding (FSW) is a solid-state welding process and is commonly a type of friction welding but due to its versatile applications, it is considered as a separate welding process (page 1). Mech teaches advantages of FSW include the ability to weld in all directions, ease of operation, and does not involve environmental pollution (page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used friction stir welding (FSW) to provide the second joining portion given that Mech teaches FSW allows manufacturers to weld in all directions, FSW is easy to operate, and FSW does not involve environmental pollution. 

Regarding claim 8, Jeong discloses wherein the second joining portion is spaced apart from the first joining portion (Figs. 3, 5, 14, and 16, as shown in the annotated figures below).

    PNG
    media_image1.png
    686
    726
    media_image1.png
    Greyscale

Annotated Jeong Figs. 3, 5, and 16

Regarding claim 10, Jeong discloses wherein the inner plate and the outer plate are formed of the same material in that they both may be formed of a steel material (P87, 108, 132).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180287227 A1) in view of SAE International (The CMT Process - News and Its Advantages in Industry, hereinafter referred to as “SAE”) in view of mech4study (Friction Stir Welding (FSW) : Principle, Working, Application, Advantages and Disadvantages, hereinafter referred to as “Mech”) as applied to claim 1, further in view of Kim et al (US 20180159096 A1).
Regarding claim 2, modified Jeong does not disclose the battery module further comprising a first case including the lower plate and a second case disposed on an upper portion of the cell assembly and coupled to the first case, wherein the first case has an insertion groove into which a lower end of the second case is inserted, wherein the insertion groove is disposed in a position corresponding to a lower end of the second case.
In the same field of endeavor, Kim teaches analogous art of a battery module (1 in Fig. 1) including a cartridge stack (10 in Fig. 1) of a plurality of batteries (12 in Fig. 3), a cooling plate (40 in Fig. 1), and a first end plate (130 in Fig. 1, P41, 80). Lee teaches the first end plate that protects the cartridge stack from the outside (P80).
Kim teaches the first end plate may include a plurality of elastic hooks (132 in Figs. 10-11) which are formed with a preset space therebetween and each are lockingly coupled to any one of the hook holes (42 in Figs. 10-11) of the cooling plate to couple the first end plate with the cooling plate (P81).
One of ordinary skill in the art would recognize from Fig. 10 that the hook holes of Kim would be disposed in a position corresponding to a lower end of the first end plate when connected to the elastic hooks of the first end plate, given that the elastic hooks of the first end plate are disposed at a lower end of the first end plate.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a first case including the lower plate and insertion grooves, such as the cooling plate with hook holes as taught by Lee, and a second case disposed on an upper portion of the cell assembly and coupled to the first case, such as the first end plate including elastic hooks as taught by Lee, wherein a lower end of the second case is inserted into the insertion groove of the first case and wherein the insertion groove is disposed in a position corresponding to a lower end of the second case in order to connect the first case and second case together to protect the cell assembly from the outside.

Regarding claim 3, Lee teaches wherein the second case comprises an upper plate disposed on an upper portion of the cell assembly, and at least one side plate extending from the upper plate and disposed on a side of the cell assembly, and a lower end of the side plate is inserted into the insertion groove (see annotated Lee Fig. 10 below).

    PNG
    media_image2.png
    462
    367
    media_image2.png
    Greyscale

Annotated Lee Fig. 10
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide wherein the second case comprises an upper plate disposed on an upper portion of the cell assembly, and at least one side plate extending from the upper plate and disposed on a side of the cell assembly, and a lower end of the side plate is inserted into the insertion groove, as taught by Lee, in order to continue to connect the first case and second case together to protect the cell assembly from the outside.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180287227 A1) in view of SAE International (The CMT Process - News and Its Advantages in Industry, hereinafter referred to as “SAE”) in view of mech4study (Friction Stir Welding (FSW) : Principle, Working, Application, Advantages and Disadvantages, hereinafter referred to as “Mech”) as applied to claim 1, further in view of Ohkura (US 20120298433 A1).
Regarding claim 5, Jeong discloses the lower plate has a cooling passage in which liquid-cooling coolant circulates (P44, 92). Modified Jeong does not meet the limitation wherein the battery module further comprises an inlet and an outlet fastened to the inner plate and used as passages for cooling water to move to the cooling passage.
In the same field of endeavor, Ohkura teaches analogous art of a battery module (100 in Fig. 1) including a plurality of battery cells (10 in Fig. 1) that are arranged on a cooling plate (96 in Fig. 1, P56, 61). Ohkura teaches the cooling plate includes a refrigerant inlet (96a in Fig. 1) and a refrigerant outlet (96b in Fig. 1), and a refrigerant path 97 (in Fig. 5) that communicates with the refrigerant inlet and the refrigerant outlet is formed within the cooling plate (P61). Ohkura teaches when a refrigerant such as cooling water flows into the refrigerant inlet, the refrigerant passes through the refrigerant path within the cooling plate and flows out of the refrigerant outlet, thus the cooling plate is cooled as it absorbs the heat generated from the plurality of battery cells (P61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the battery module of modified Jeong to further comprise cooling water in the cooling passage and an inlet and an outlet fastened to the inner plate and used as passages for cooling water to move to the cooling passage because this would allow the cooling plate to receive cooling water through the inlet that would take away the heat generated by the cell assembly as it flowed through the cooling passage and is discharged by the outlet. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results  (see MPEP § 2143, A.).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kong et al (US 20200287182 A1).
Kong teaches battery modules can be coupled to a battery tray by sliding (P14). Kong teaches the battery tray includes sliding rails and the battery modules include sliding protrusions (P19-20). Kong teaches this makes it possible to provide a battery pack which may improve the efficiency of the assembly process (P26, 78).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729